[Cite as A.F. v. R.A.T., 2021-Ohio-2568.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



A.F., Minor, By and Through                        :
Next of Kin, S.G.F., Father,
                                                   :
                 Petitioner-Appellee,
                                                   :               No. 20AP-23
v.                                                             (C.P.C. No. 19DV-2431)
                                                   :
R.A.T.,                                                  (ACCELERATED CALENDAR)
                                                   :
                 Respondent-Appellant.
                                                   :
A.F., Minor, By and Through
Next of Kin, S.G.F., Father,                       :

                 Petitioner-Appellee,              :
                                                                   No. 20AP-24
v.                                                 :           (C.P.C. No. 19DV-2433)

R.M.T., Sr.,                                       :     (ACCELERATED CALENDAR)

                 Respondent-Appellant.             :



                                            D E C I S I O N

                                       Rendered on July 27, 2021


                 On brief: R.A.T. and R.M.T., Sr., pro se.

                  APPEALS from the Franklin County Court of Common Pleas,
                     Division of Domestic Relations and Juvenile Branch

BROGAN, J.
        {¶ 1} On December 2, 2019, petitioner-appellee, a minor, obtained through his
next of kin (his father) an ex-parte civil protection order against respondents-appellants
(his mother and his step-father). A full hearing on the matter was held on December 10,
2019.
Nos. 20AP-23 and 20AP-24                                                                    2


       {¶ 2} Following the hearing, the trial court issued a domestic violence civil
protection order ("CPO") against both appellants pursuant to R.C. 3113.31. The CPOs state
that they remain in effect until December 9, 2020. (Dec. 10, 2019 Order of Protection
against R.A.T. at 1, 4; Dec. 10, 2019 Order of Protection against R.M.T., Sr. at 1, 4.)
       {¶ 3} Appellants appealed the CPOs, and this court consolidated the appeals for
review. Appellants raise three assignments of error:
              1. The court had no Findings of Facts in this case. The court did
              not take into consideration the evidence presented by the
              Defendants.

              2. The Defendants were unable to properly defend themselves
              in this matter due to the time frame and the inability to obtain
              the needed documents to present to the court.

              3. The evidence that was presented to the court was not
              considered before the Civil Protection Order was granted for 1
              full year.

(Appellants' Brief at 3.) Appellants did not appear for oral argument.
       {¶ 4} Before addressing appellants' asserted errors, we sua sponte consider
whether the appeals are moot considering the CPOs expired in December 2020. "Courts
generally exercise jurisdictional restraint in cases that do not present actual controversies,
and we will dismiss an appeal when, absent fault of the parties, circumstances preclude us
from granting effective relief." Foster v. Foster, 10th Dist. No. 11AP-371, 2011-Ohio-6460,
¶ 3, citing Devine-Riley v. Clellan, 10th Dist. No. 11AP-112, 2011-Ohio-4367, ¶ 3, citing
VanMeter v. VanMeter, 10th Dist. No. 03AP-1107, 2004-Ohio-3390, ¶ 5.
       {¶ 5} Generally, within the context of domestic violence CPOs, "the expiration of a
CPO renders an appeal from that order moot." Foster at ¶ 4, citing Devine-Riley and
VanMeter. See also Cyran v. Cyran, 152 Ohio St.3d 484, 2018-Ohio-24, ¶ 7, 9 (declining
"to establish a rebuttable presumption that an appeal from an expired domestic-violence
civil protection order is not moot" and considering whether a certain exception to the
mootness doctrine saved an appeal from an expired domestic violence CPO).
       {¶ 6} We note that some appellate courts have found that the "collateral-
consequences exception" to the mootness doctrine applies to an appeal of an expired
domestic-violence CPO issued pursuant to R.C. 3113.31. See Foster at ¶ 4, citing Wilder v.
Nos. 20AP-23 and 20AP-24                                                                      3


Perna, 174 Ohio App.3d 586, 2007-Ohio-6635, ¶ 16 (8th Dist.); Echemann v. Echemann,
3d Dist. No. 17-15-19, 2016-Ohio-3212, ¶ 23-26. However, the Supreme Court of Ohio in
Cyran recently held that "an appeal from an expired domestic-violence civil protection
order does not satisfy the collateral-consequences exception to the mootness doctrine"
absent "demonstrated legal collateral consequences." Cyran at ¶ 14 (also noting at ¶ 11 that
"no provision of Ohio law * * * imposes a restriction as a result of an expired protection
order"). As a result, an appellant that fails to argue that he or she has suffered any
consequences or that merely speculates about the possibility of future consequences has
not demonstrated a legally cognizable interest for which an appellate court can provide
relief. Id. at ¶ 11 ("Speculation is insufficient to establish a legally cognizable interest for
which a court can order relief using the collateral-consequences exception to the mootness
doctrine."). Therefore, as applied in Cyran, the Supreme Court of Ohio affirmed the
judgment of the Second District Court of Appeals dismissing an appeal of an expired
domestic-violence CPO as moot where the appellant did "not demonstrate or argue that he
has suffered any consequences." Id.
       {¶ 7} In the instant case, the CPOs appealed expired in December 2020, there is no
indication that appellee has sought an extension of the orders, and appellants have not
argued or otherwise demonstrated legal collateral consequences from the CPOs.
Furthermore, while we note that other exceptions to the mootness doctrine exist—such as
"cases that present a debatable constitutional question, a matter of great public interest[,]
or an issue capable of repetition, yet evading review"—we, like in Foster at ¶ 6, "do not
discern the presence of any such question or issue in this case."
       {¶ 8} Based on this record and the arguments offered here, we conclude that the
questions presented by these appeals are moot. Foster at ¶ 7; Cyran at ¶ 1. See also Toombs
v. McGuire, 5th Dist. No. 20CA0005, 2021-Ohio-387, ¶ 9 ("The Supreme Court's decision
in Cyran * * * leads us to conclude that considering the merits in this case would be
imprudent. Consequently, we hold that the expiration of the civil protection order rendered
this matter moot and the appeal must be dismissed"); S.V. v. A.L., 10th Dist. No. 17AP-799
(Nov. 14, 2019) (memorandum decision) (applying Cyran to dismiss an appeal as moot
Nos. 20AP-23 and 20AP-24                                                               4


where the appellant failed to address any collateral consequences of an expired CPO). For
the foregoing reasons, we dismiss these appeals.
                                                                     Appeals dismissed.

                     BROWN and LUPER SCHUSTER, JJ., concur.


                 BROGAN, J., retired, of the Second Appellate District,
                 assigned to active duty under authority of the Ohio
                 Constitution, Article IV, Section 6(C).
                                   _____________